Order entered October 25, 2018




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-18-01095-CV

                          IN THE INTEREST OF L.S., A CHILD

                      On Appeal from the 401st Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 401-51075-2013

                                          ORDER
       The reporter’s record in this case is past due. By letter dated October 8, 2018, we

informed appellant the court reporter notified us that the reporter’s record had not been filed

because appellant had not (1) requested the record; or (2) paid for or made arrangements to pay

for the record. We directed appellant to provide the Court with written verification showing the

reporter’s record had been requested and that appellant had paid for or made arrangements to pay

for the record or had been found entitled to proceed without payment of costs. In response,

appellant provided the Court with a copies of his October 9, 2018 request for the reporter’s

record and payment for the records from August 2, 2017, August 30, 2017, and May 31, 20183,

and notice that payment for records from November 3, 2017 and August 23, 2018 would be paid

separately.
        Accordingly, we ORDER Kimberly Tinsley, Official Court Reporter for the 401st

Judicial District Court, to file the requested reporter’s records within TWENTY DAYS of the

date of this order.


                                                /s/    CAROLYN WRIGHT
                                                       CHIEF JUSTICE